In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruditzky, J.), dated October 3, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of his motion for summary judgment dismissing the complaint, the defendant made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject motor vehicle accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). In opposition, the plaintiff submitted affirmations of two of his physicians based upon examinations that had occurred several years prior to the submission of the defendant’s motion (see Kauderer v Penta, 261 AD2d 365, 366 [1999]). The affirmation of the remaining physician failed to establish that the identified limitations in *360motion were of a significant nature (see Trotter v Hart, 285 AD2d 772, 773 [2001]; Waldman v Dong Kook Chang, 175 AD2d 204 [1991]).
Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Santucci, J.P., H. Miller, Luciano, Crane and Spolzino, JJ., concur.